Exhibit 10.7


Ryder System, Inc.
NON-QUALIFIED STOCK OPTIONS


TERMS AND CONDITIONS


The following terms and conditions apply to the non-qualified stock option
(“Option”) granted by Ryder System, Inc. (the “Company”) to Scott T. Parker (the
“Participant”) as specified in the Stock Option Award Notification (the
“Notification”) for the Option which references these terms and conditions. The
Option is granted outside the terms of the Amended and Restated Ryder System,
Inc. 2012 Equity and Incentive Compensation Plan (the “Plan), and the share
reserve thereunder, as an “employment inducement award” within the meaning of
NYSE Manual 303A.08. Subject to these terms and conditions and the Notification,
the Option will otherwise be subject to the Plan and will be governed as if it
had been granted under the Plan. Certain terms of the Option, including the
number of Shares subject to the Option, the exercise price, the vesting schedule
and the expiration date, are set forth in the Notification. The terms and
conditions contained herein may be amended by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) as permitted by the Plan.
Capitalized terms used herein and not defined shall have the meaning ascribed to
such terms in the Plan or in the Notification.


1.
General. The Option represents the right to purchase Shares on the terms and
conditions set forth herein, in the Notification and the Plan, the applicable
terms, conditions and other provisions of which are incorporated by reference
herein. A copy of the Plan and the documents that constitute the “Prospectus”
for the Plan under the Securities Act of 1933 have been made available to the
Participant prior to or along with delivery of the Notification.



2.
Exercisability of Option. Subject to Sections 4 and 5 below, the Option shall
vest and become exercisable pursuant to the vesting schedule set forth in the
Notification and shall remain exercisable until the expiration date set forth in
the Notification, or such other expiration date designated by the Committee
pursuant to Section 7 of the Plan (the “Expiration Date”).



3.
Exercise Procedures. The Option, to the extent exercisable, may be exercised by
delivering to the Company’s stock administrator, notice of intent to exercise in
the manner designated by the stock administrator on behalf of the Company which
may vary based on the Participant’s position with the Company. Payment of the
aggregate exercise price and applicable withholding taxes shall be made in the
manner, consistent with the Plan and these terms and conditions, designated by
the stock administrator on behalf of the Company.



4.
Termination of Option; Forfeiture. Notwithstanding the vesting and expiration
dates set forth in the Notification, the Option will terminate upon or following
the termination of the Participant’s employment with the Company and its
Subsidiaries as described below. Except as otherwise provided in Section 4(d)
and 5(a) below, upon the Participant’s termination of employment for any reason,
the unvested portion of the Option will immediately terminate. For purposes of
these terms and conditions, a Participant shall not be deemed to have terminated
his or her employment with the Company and its Subsidiaries if he or she is then
employed by the Company or another Subsidiary without a break in service.



(a)
Resignation by the Participant or Termination by the Company or a Subsidiary
other than for Cause: Except as otherwise provided in this Section 4 or Section
5(b) below, the vested portion of the Option will terminate at 12:01 a.m. on the
91st day following the Participant’s last day of employment (but not later than
the Expiration Date), provided that if the Participant dies during such 90 day
period, such portion of the Option will terminate no earlier than 12:01 a.m. on
the first anniversary of the date of death (but not later than the Expiration
Date) and provided further that, if, upon such termination, the Participant is
entitled to severance benefits in the form of salary continuation, then the
vested portion of the Option will terminate at 12:01 a.m. on the 91st day
following the date that salary continuation is no longer payable to the
Participant (but not later than the Expiration Date).



Notwithstanding the foregoing, if the Participant is terminated by the Company
or a Subsidiary without Cause and is subsequently re-employed by the Company or
a Subsidiary prior to 12:01 a.m. on the 91st day following the later of (i) the
last day of employment or (ii) if applicable, the date that salary continuation
is no longer payable to the Participant, but in either case, not later than the
Expiration Date, then the vested, but unexercised, portion of the Options will
remain





--------------------------------------------------------------------------------

Exhibit 10.7


exercisable until the Expiration Date, unless terminated earlier pursuant
hereto.


In the event that the Participant voluntarily terminates his or her employment
with the Company or a Subsidiary and is subsequently re-employed by the Company
or a Subsidiary prior to 12:01 a.m. on the 91st day following the Participant’s
last day of employment (but not later than the Expiration Date), then the
vested, but unexercised, portion of the Options will remain exercisable until
the Expiration Date, unless terminated earlier pursuant hereto.


(b)
Retirement: If a Participant’s employment terminates for any reason (other than
for Cause, death or Disability) at a time when he or she is eligible for
Retirement, then the vested portion of the Option will terminate upon the
Expiration Date.



(c)
Termination due to Death: If a Participant’s employment terminates on account of
the Participant’s death, the vested portion of the Option will expire upon the
Expiration Date. Following the Participant’s death, the right to exercise such
vested portion will pass to the Participant’s Beneficiary.



(d)
Termination due to Disability: If a Participant’s employment terminates on
account of the Participant’s Disability, the unvested portion of the Option that
would otherwise have become vested during the three years following Disability
will continue to vest as scheduled (without regard to subsequent status
changes). The vested portion of the Option, including the portion that becomes
vested pursuant to the preceding sentence, will expire upon the Expiration Date.



(e)
Termination for Cause: Notwithstanding the foregoing provisions of this Section
4, the entire Option, including the vested portion, will terminate immediately
upon the Participant’s termination of employment for Cause. To the extent the
Participant exercised any portion of the Option during the one year period
immediately prior to the date of such termination of employment for Cause, the
Company shall have the right to reclaim and receive from the Participant all
Shares delivered to the Participant upon such exercise, or to the extent the
Participant has transferred such Shares, the after-tax equivalent value thereof
(as of the date the Shares were transferred by the Participant) in cash, and in
each case upon receipt thereof, the Company shall return the exercise price paid
by the Participant.



(f)
Proscribed Activity: If, during the Proscribed Period but prior to a Change of
Control, the Participant engages in a Proscribed Activity, then any portion of
the Option still outstanding shall terminate and the Company shall have the
right to reclaim and receive from the Participant all Shares delivered to the
Participant upon the exercise of the Option during the one year period
immediately prior to, or at any time following, the date of the Participant’s
termination of employment, or to the extent the Participant has transferred such
Shares, the after-tax equivalent value thereof (as of the date the Shares were
transferred by the Participant) in cash, and in each case upon receipt thereof,
the Company shall return the exercise price paid by the Participant.



5.
Change of Control.



(a)
Treatment of the Option: In the event of a Change of Control, the Committee may
take such actions with respect to the Option as it deems appropriate pursuant to
the Plan; provided that if the Option continues in effect after a Change of
Control and the Participant’s employment is terminated by the Company without
Cause, the Participant terminates employment for Good Reason, or the
Participant’s employment is terminated on account of death, Disability or
Retirement, in each case, upon or within 24 months following the Change of
Control, any unvested portion of the Option shall become fully vested upon such
termination of employment.



(b)
Option Termination: Notwithstanding anything contained herein to the contrary
and except as otherwise determined by the Committee prior to a Change of Control
in accordance with Section 7 or 8 of the Plan, in the event of a Change of
Control, any portion of the Option which is vested as of the Change of Control
or becomes vested upon or following the Change of Control (whether pursuant to
this Section 5 or otherwise) shall remain outstanding until the Expiration Date,
but subject to earlier termination under the circumstances described in Sections
4(e) and (f) above.








--------------------------------------------------------------------------------

Exhibit 10.7


(c)
Termination of Employment Prior to a Change of Control: For purposes of this
Section 5, the term Option shall refer only to those Options that are
outstanding at the time of the Change of Control and not to any unvested Options
that have terminated pursuant to Section 4 above, provided that, if (i) the
Participant’s employment was terminated by the Company other than for Cause or
Disability during the 12 month period prior to the Change of Control, (ii)
during such 12 month period, the Participant does not engage in a Proscribed
Activity, and (iii) the Committee determines, in its sole and absolute
discretion, that the decision related to such termination was made in
contemplation of the Change of Control, within 30 days following the Change of
Control, with respect to any portion of the Option which the Participant
forfeited upon the Participant’s termination of employment, the Participant
shall receive a lump sum cash payment per Share equal to the excess, if any, of
the Fair Market Value of a Share on the date that the Change of Control occurs,
over the exercise price per Share subject to the Option. In addition, in the
event that a Participant’s employment terminates on account of Disability prior
to a Change of Control, any portion of the Option which is unvested and
outstanding as of the Change of Control and would otherwise vest during the
three years following Disability in accordance with Section 4(d) above shall
become fully vested upon the Change of Control.



6.
U.S. Federal, State and Local Income Withholding. The Participant is solely
responsible for the satisfaction of all taxes that may arise in connection with
the Option, and the Option may not be exercised unless the Participant makes
arrangements satisfactory to the Company to ensure that its withholding tax
obligations will be satisfied. At the time of taxation, the Company shall have
the right to deduct from other compensation or from amounts payable with respect
to the Option, including by withholding Shares otherwise issuable upon the
exercise of the Option, an amount equal to the federal (including FICA), state
and local income and payroll taxes and other amounts as may be required by law
to be withheld with respect to the Option. Notwithstanding the foregoing, the
Company may satisfy any tax obligations it may have in any other jurisdiction
outside the U.S. in any manner it deems, in its sole and absolute discretion, to
be necessary or appropriate.



7.
Definitions.



(a)
“Proscribed Activity” means any of the following:



(i)
the Participant’s breach or violation of (A) any written agreement between the
Participant and the Company or any of its Subsidiaries, including any agreement
relating to nondisclosure, noncompetition, nonsolicitation and/or
nondisparagement, to the extent such agreements are enforceable under applicable
law, or (B) any legal obligation it may have to the Company;



(ii)
the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;



(iii)
the Participant’s direct or indirect engaging or becoming a partner, director,
officer, principal, employee, consultant, investor, creditor or stockholder
in/for any business, proprietorship, association, firm or corporation not owned
or controlled by the Company or its Subsidiaries which is engaged or proposes to
engage in a business competitive directly or indirectly with the business
conducted by the Company or its Subsidiaries in any geographic area where such
business of the Company or its Subsidiaries is conducted, provided that the
Participant’s investment in 1% or less of the outstanding capital stock of any
corporation whose stock is listed on a national securities exchange shall not be
treated as a Proscribed Activity;



(iv)
the Participant’s direct or indirect, either on the Participant’s own account or
for any person, firm or company, soliciting, interfering with or inducing, or
attempting to induce, any employee of the Company or any of its Subsidiaries to
leave his or her employment or to breach his or her employment agreement;






--------------------------------------------------------------------------------

Exhibit 10.7


(v)
the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any
business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one year
prior to the date of termination of the Participant’s employment with the
Company and (B) any customer with which the Participant has had contact or
association, or which was under the supervision of the Participant, or the
identity of which was learned by the Participant as a result of the
Participant’s employment with the Company;



(vi)
following the Participant’s termination of employment, the Participant’s making
of any remarks disparaging the conduct or character of the Company or any of its
Subsidiaries, or their current or former agents, employees, officers, directors,
successors or assigns; or



(vii)
the Participant’s failure to cooperate with the Company or any Subsidiary, for
no additional compensation (other than reimbursement of expenses), in any
litigation or administrative proceedings involving any matters with which the
Participant was involved during the Participant’s employment with the Company or
any Subsidiary.



Notwithstanding the foregoing, nothing in these terms and conditions restricts
or prohibits the Participant from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with, a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. The Participant
does not need the prior authorization of the Company to engage in such
communications with the Regulators, respond to such inquiries from the
Regulators, provide confidential information or documents to the Regulators, or
make any such reports or disclosures to the Regulators. The Participant is not
required to notify the Company that the Participant has engaged in such
communications with the Regulators.


If the Participant primarily provides services in California, subsection (iii)
above shall not apply to the Participant and subsection (v) above shall apply to
the Participant only to the extent that the Participant uses or discloses
confidential information of the Company or any if its Subsidiaries in performing
such Proscribed Activity and to the extent permitted by applicable law.


(b)
“Proscribed Period” means the period beginning on the date of termination of the
Participant’s employment and ending on the later of (A) the one year anniversary
of such termination date or (B) if the Participant is entitled to severance
benefits in the form of salary continuation, the date on which salary
continuation is no longer payable to the Participant.



(c)
“Retirement” means termination of employment for any reason (other than for
Cause or by reason of death or Disability) upon or following attainment of age
55 and completion of 10 years of service, or upon or following attainment of age
65 without regard to years of service; provided that, Retirement shall not be
deemed to occur unless such termination of service constitutes a separation from
service, as defined by Section 409A of the Code.



8.
Company Policies. The Option and any Shares or cash delivered pursuant to the
Option shall be subject to all applicable clawback or recoupment policies, share
trading policies and other policies that may be implemented by the Company’s
Board of Directors from time to time.



9.
Other Benefits. No amount accrued or paid under this Award shall be deemed
compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.








--------------------------------------------------------------------------------

Exhibit 10.7


10.
Defend Trade Secrets Act Notice. Participants are hereby notified that the
immunity provisions in Section 1833 of title 18 of the United States Code
provide that an individual cannot be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made (i) in confidence to federal, state or local government officials, either
directly or indirectly, or to an attorney, and is solely for the purpose of
reporting or investigating a suspected violation of the law, (ii) under seal in
a complaint or other document filed in a lawsuit or other proceeding, or (iii)
to the Participant’s attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law (and the trade secret may be used in the
court proceedings for such lawsuit) as long as any document containing the trade
secret is filed under seal and the trade secret is not disclosed except pursuant
to court order.








